Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Atkinson on February 22, 2021.


2.	The application has been amended as follows: 

CLAIMS: 
Claim 	1:
At end of claim, inserted “;
wherein each raster in the raster map is expressed with a digital sequence, the digital sequence comprising: at least one digital segment configured to express a virtual region where this raster is located, at least one digital segment configured to express whether the intelligent robot has ever reached this raster, at least one digital segment 


Allowable Subject Matter
3	Claims 1 and 3-15 allowed. 

The following is the examiner’s statement of reasons for allowance: The prior art fails to teach the invention of the independent claim, including the claimed step of building a raster map with distance information acquired by the distance information sensor, angle information acquired by the angle information sensor, collision information acquired byFirst Named Invyen (or :]Gang jin XI4O Art Unit: 3663the collision detection sensor and obstacle information acquired by the obstacle detection sensor, and marking pass points, obstacle points and collision points; wherein each raster in the raster map is expressed with a digital sequence, the digital sequence comprising: at least one digital segment configured to express a virtual region where this raster is located, at least one digital segment configured to express whether the intelligent robot has ever reached this raster, at least one digital segment configured to express whether at least one obstacle is existed on this raster, at least one digital segment configured to express whether the intelligent robot has a collision on this raster, and at least one digital segment configured to express the intelligent robot has 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shelley Chen/
Patent Examiner
Art Unit 3663
March 8, 2021